Denied and Opinion Filed October 8, 2018




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00818-CV

                              IN RE SHERRY RHODES, Relator

                 Original Proceeding from the 382nd Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 1-09-843

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart
       In this original proceeding, relator seeks a writ of mandamus directing the trial court to

issue findings of fact and conclusions of law. To be entitled to mandamus relief, a relator must

show that the trial court clearly abused its discretion and there is no adequate remedy on appeal.

In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004). Relator may raise the

issues complained of in the direct appeals already pending before this Court in cause numbers 05-

18-00163-CV and 05-18-00164-CV. Relator, therefore, has an adequate remedy on appeal. See In

re Morgan, No. 08-16-00126-CV, 2016 WL 4013777, at *1 (Tex. App.—El Paso July 27, 2016,

orig. proceeding) (mem. op.) (denying petition seeking writ directing trial court to file findings of

fact and conclusions of law because relator could raise an issue in the direct appeal regarding the

trial court's alleged failure to enter written findings and conclusions); see also In re Schindler

Elevator Corp., No. 05-16-01172-CV, 2016 WL 5884943, at *1 (Tex. App.—Dallas Oct. 10, 2016,

orig. proceeding) (mem. op.) (“relator has an adequate remedy by appeal because it can raise an
issue on direct appeal regarding the trial court’s failure to make findings and conclusions”) (citing

Morgan). Accordingly, we deny the petition for writ of mandamus because relator has failed to

demonstrate that she is entitled to mandamus relief.




                                                   /Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE


180818F.P05




                                                –2–